 Case 1:20-cv-00984-RGA Document 9 Filed 08/13/20 Page 1 of 1 PageID #: 150




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

PROLITEC INC.,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       C.A. No. 20-984-RGA
                                                 )
SCENTAIR TECHNOLOGIES, LLC,                      )
                                                 )
               Defendant.                        )


                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Defendant ScentAir Technologies, LLC (“ScentAir”) hereby submits the following

statement of its corporate interests pursuant to Rule 7.1 of the Federal Rules of Civil Procedure.

       ScentAir is a wholly-owned subsidiary of ScentAir Holdings, Inc. No publicly held

company owns 10% or more of ScentAir stock.


OF COUNSEL:                                   /s/ Jeff Castellano
Joshua B. Pond                                Jeff Castellano (No. 4837)
KILPATRICK TOWNSEND                           SHAW KELLER LLP
& STOCKTON LLP                                I.M. Pei Building
607 14th Street, NW Suite 900                 1105 North Market Street, 12th Floor
Washington, DC 20005                          Wilmington, DE 19801
(425) 576-0200                                (302) 298-0700
                                              jcastellano@shawkeller.com
Nicoletta M. Kennedy                          Attorneys for Defendant Scentair
Kevin M. Bell                                 Technologies, LLC
KILPATRICK TOWNSEND
& STOCKTON LLP
1400 Wewatta Street, Suite 600
Denver, CO 80202
(303) 571 4000

Dated: August 13, 2020
